Citation Nr: 0333847	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to April 
1967.  He served in the Republic of Vietnam from May 11, 1964 
to May 10, 1965 and from April 3, 1966 to April 2, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to service connection for PTSD.  

As an initial matter, the Board notes that service connection 
for PTSD was previously denied by the RO in an April 1990 
rating action.  Although it appears that the RO has treated 
the appellant's more recent claim as reopened, the Board must 
initially assess whether new and material evidence has been 
submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine whether there 
is new and material evidence to reopen the claim regardless 
of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, this decision addresses the claim to reopen.

In a February 2001 statement to the RO, the veteran raised 
the issue of entitlement to service connection for hearing 
loss.  This issue has not been developed for appellate 
review, and is referred to the RO for appropriate action. 

In June 2003, the veteran testified before the undersigned 
Board member at a videoconference hearing at the RO in 
Indianapolis, Indiana.  A copy of the hearing transcript has 
been associated with the claims file. 

The issue of entitlement to service connection for PTSD on a 
de novo basis, will be addressed in the remand section of the 
decision. 



FINDINGS OF FACT

1.  In an unappealed April 1990 rating decision, the RO 
denied the veteran's claim for service connection for PTSD.  

2.  The additional evidence pertaining to the veteran's PTSD 
received since the April 1990 RO rating decision, considered 
in conjunction with the record as a whole, is so significant 
that it must be considered to fairly decide the merits of the 
claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

It is unclear, at this time, whether the VCAA applies to the 
claim in this current appeal because it was filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.  

The record does not reflect that the VA has provided adequate 
VCAA notice in this case.  However, in light of the favorable 
determination contained herein, additional development in 
this regard would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991)

Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  



PTSD

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In an April 1990 rating decision, the RO denied service 
connection for PTSD.  The veteran was informed of this 
decision, as well as his appellate rights, by letter in May 
1990.  The veteran did not appeal that decision.  
Accordingly, that determination is final.  38 U.S.C.A. § 
7105.  In September 2000, the veteran filed a claim to reopen 
his claim for service connection for PTSD.  

Evidence of record at the time of the RO's decision in April 
1990 included the veteran's service medical records 
reflecting that when seen in sick call in September 1964, he 
complained of epigastric distress and chest pain.  A 
diagnosis of anxiety neurosis, manifested through 
hypochondriasis was recorded.  In November 1964, the veteran 
was hospitalized for a laceration wound to the scalp after he 
ran into the side of a brick wall.  At discharge in December 
1964, a diagnosis of laceration wound of the scalp was 
recorded.  In February 1965, the veteran was seen in the 
neuropsychiatric clinic.  A diagnosis of emotionally unstable 
personality passive-aggressive type, chronic, moderate was 
entered.  The examining physician indicated that should the 
veteran continue to function poorly in his duty due to his 
character disorder, he should be administrative discharged.  
An April 1967 examination for discharge report reflects that 
the veteran was found to have been psychiatrically 
"normal."  A Report of Medical History, also dated in April 
1967, reflects that the veteran denied having any depression 
or excessive worry, nervous trouble of any sort, frequent or 
terrifying nightmares, or frequent trouble sleeping.

Also of record at the time of the RO's April 1990 decision 
were VA and private medical treatment and evaluation reports, 
dating from 1967 to 1990, a report from the Indiana State 
Police in Indianapolis, Indiana and a Report of Accidental 
Injury, both dated in May 1967, and a statement from N.K., 
dated in October 1967.  A review of aforementioned evidence 
reflects that in May 1967, the veteran was involved in a one-
car motor vehicle accident after his car swerved out of 
control, hit a signpost on the passenger side of the car, and 
burst into flames.  The veteran was admitted to the emergency 
room at a private hospital in a semi-comatosed state and did 
not respond to any painful stimuli.  His reflexes were 
apparently normal.  On hospital admission, the impressions 
were severe brain damage, multiple lacerations of the face, 
penetrating wound of the right chest, and second and third 
degrees burns of the right lower extremity and right hand 
were recorded.  The veteran was transferred to a VA facility 
in June 1967 where he underwent a debridement and skin graft 
of the right leg.  At discharge from the VA hospital in 
December 1967, the pertinent diagnosis was chronic brain 
syndrome due to trauma. VA hospitalization and outpatient 
reports, dating from January 1968 to April 1971, reflect 
diagnoses of chronic brain syndrome due to trauma, non-
psychotic organic brain syndrome with brain trauma (gross 
force), and PTSD. 

VA examination reports, dated in December 1989 and January 
1990, reflect diagnoses of chronic brain syndrome associated 
with brain trauma, organic personality syndrome, history of 
brain trauma, gross force, auto accident in 1967, and status-
post head injury with brain tumor.  After a mental status 
examination of the veteran by a VA social worker in January 
1990, it was her opinion that the veteran suffered brain 
trauma as a result of the post-service motor vehicle 
accident, that he had made many claims for service connection 
based on his injury after service and that they had all been 
denied.  She reported that because of the accident and brain 
trauma, the veteran was unable to supply accurate or 
sequential information.   As a result of the foregoing, the 
VA social worker did not advise that the veteran be 
considered as suffering from PTSD as a result of his time on 
active duty. 

In the April 1990 rating decision, the RO denied entitlement 
to service connection for PTSD based on a finding that "no 
stressors are indicated during military service which would 
have caused a post[-] traumatic stress disorder based on VA 
criteria" and because references to PTSD were considered to 
be related to the head injury in 1967.  The evidence of 
record at the time of the April 1990 rating decision was 
devoid of any competent clinical evidence which related the 
diagnosis of PTSD to events in service.  In contrast, the 
evidence received since the April 1990 rating decision 
includes diagnoses where VA examiners have related the 
veteran's current diagnosis of PTSD to combat trauma during 
his service in Vietnam.  Specifically, on VA evaluation in 
October 2000, the examiner noted the "veteran describe[d] a 
combat related trauma sufficient to justify the diagnosis of 
Post-traumatic Stress Disorder."  In March 2002, a VA 
assessment was "combat PTSD."

As such, the newly submitted medical evidence initially 
clinically demonstrates that the veteran has been diagnosed 
with having PTSD related to traumatic events during his 
active duty in Vietnam.  As such, the newly submitted 
evidence, when considered with all the evidence of record, is 
material to the veteran's claim, and is so significant it 
must be considered in order to fairly decide the merits of 
the claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  

Accordingly, reopening of the veteran's claim is in order.  
The above-cited evidence is new, as not previously of record, 
and clearly material to the question of whether the veteran 
currently has PTSD which may be related to events in service.  
As such, the veteran's claim is reopened.  38 C.F.R. § 
3.156(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is granted to this extent.


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for PTSD must be adjudicated on the 
merits de novo.  

In the instant case, the appellant maintains that his PTSD is 
a result of combat related events while serving two tours in 
the Republic of Vietnam.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are applicable to this claim.  
More specifically, he maintains that he had to clean up body 
parts from demolished armored personnel carriers and that he 
was exposed to mortar fire.  He also maintains that he shot a 
Vietnamese female out of self-protection.  

The veteran's service personnel records reflects that he 
served in the Republic of Vietnam from May 11, 1964 to May 
10, 1965 and from April 3, 1966 to April 2, 1967, that his 
military occupational specialty was a wheel vehicle mechanic 
and that he was assigned to the 554th and 136th Maintenance 
Companies.  While post-service VA outpatient reports reflect 
that the veteran's PTSD is a result of traumatic events 
during his service in Vietnam, the record does not reflect 
that the VA has determined that the veteran has a combat-
related stressor, or attempted to verify the veteran's 
alleged stressors with the Armed Services Center for Research 
of Unit Records (USASCRUR).  

The Board also notes that a review of the claims file 
reflects that the veteran reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  However, the SSA award decision is not part of the 
record.  In order to ensure that his claim is adjudicated on 
the basis of a complete evidentiary record, the SSA 
disability award determination and related evidence should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Finally, during the June 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he had 
continued to receive treatment for his PTSD at the VA Medical 
Center in Marion, Indiana.  While treatment reports from this 
facility, dating from October 2000 to March 2002, are 
contained in the claims file, more recent records are absent.  
The Board notes that records generated by VA facilities are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, a 
remand to obtain the aforementioned VA records is in order.  
38 U.S.C.A. § 5103A (West 2002).

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the claim for service 
connection for PTSD, in accordance with 
the recent decisions in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003) 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.

2.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  If any of these 
records can not be obtained, 
documentation to this effect must be 
recorded in the claims file. 

3.  The RO should contact the veteran and 
request that, if he is aware of 
additional pertinent evidence that has 
yet to be secured by VA, he should either 
submit the evidence or provide VA with 
the appropriate names and contact 
information so that VA may assist him by 
requesting that evidence.  The veteran 
should also be advised that general 
assertions as to the existence of 
supporting evidence, without specific 
information that will allow the VA to 
obtain such evidence, will not further 
his claim.  The RO must obtain and 
associate with the claims file all 
available records identified by the 
veteran, not already associated with the 
claims file, to specifically include all 
treatment reports dating from March 2002 
from the Marion, Indiana VAMC.  If any of 
the aforementioned reports are not 
available, documentation to this effect 
must be noted in the claims file. 

4.  Concerning the veteran's claim for 
service connection for PTSD, a request 
should be made to the veteran, with a 
copy to his attorney, that he provide 
additional details concerning his claimed 
stressors, such as the locations and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  

5.  The RO should then review the claims 
file, to include any additional 
information provided by the veteran in 
response to this remand, and prepare a 
summary of the veteran's alleged 
stressors.  The RO should identify all 
stressors conceded to be related to 
combat activity with the enemy.  A copy 
of the summary of all noncombat-related 
stressors, the veteran's stressor 
statements, his service personnel records 
and his DD 214 should be forwarded to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  That 
organization should be requested to 
verify, if possible, the veteran's 
asserted in-service stressors.  Moreover, 
if, as a result of any development 
undertaken by this Remand, it would be 
logical to contact other agencies to 
establish the occurrence of a stressful 
event, or to verify other events, that 
development should be accomplished.

If, and only if, the RO determines that 
the record establishes the existence of a 
stressor or stressors, through combat 
participation or otherwise, the veteran 
should be accorded an examination by a 
psychiatrist to determine the presence of 
PTSD.  The RO must specify for the 
examiner the stressor(s) that the RO 
determined are established by the record, 
and the examiner is to be instructed that 
only those events can be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  

In addition, the examiner should address 
the following:  (a) whether the 
stressor(s) determined by the RO to 
actually have occurred was sufficient to 
produce PTSD; (b) whether the veteran 
meets the diagnostic criteria for PTSD 
under DSM-IV and; (c) whether there is a 
link between current PTSD and the 
stressor(s) specified by the RO as 
established by the record.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.

6.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD 
on a de novo basis.  If determination of 
this claim remains adverse to the 
veteran, he and his attorney should be 
furnished with a Supplemental Statement 
of the Case and given an appropriate 
period of time in which to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



